Citation Nr: 1716078	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  05-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent disabling for cervical spine torticollis, degenerative joint and disc disease with myelopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1968 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was remanded by the Board for further development in May 2010, November 2010, August 2012, February 2015 and January 2017.  

In July 2010, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The VLJ, however, who presided over the July 2010 Board hearing has since left the Board.  In October 2016, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  The Veteran was notified that if he failed to respond within 30 days of the correspondence it would be assumed that he did not want another hearing.  To date, the Veteran has not responded and therefore the Board assumes that he does not wish to present for another hearing. 


FINDING OF FACT

Cervical spine torticollis, degenerative joint and disc disease with myelopathy is not manifested by bed rest prescribed by a physician and treatment by a physician and/or unfavorable ankylosis of the entire cervical spine. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for cervical spine torticollis, degenerative joint and disc disease with myelopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

      Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2004 and August 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  With regard to the VA examinations, the Board notes that the provisions of 38 C.F.R. § 4.59 dictate that the joints at issue "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing..."  The Board remanded this claim in January 2017 to afford the Veteran another VA examination consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing).  

The Veteran was afforded a VA examination in February 2017, while the examination noted that the Veteran had flare-ups of neck pain that seem to occur randomly, the examination did not include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  The VA examiner, however, noted that Correia does not apply because there is no "contralateral" neck to examine.  

The Board also notes that while the VA examinations did not test for pain in both active and passive motion as well as in weight bearing and non weight bearing, the VA examinations have collectively shown that the Veteran does not have ankylosis of the spine.  As shown below, the Veteran's ranges of motion demonstrate that there is no ankylosis of the spine and that reexamination to test for passive and active motion and/or weight bearing will not change the outcome of the case.  The Board also finds that the examiner's conclusion that there is "contralateral" neck to examine is factually supported.  Accordingly, the Board finds that the examinations are adequate to address the claim and that no further development is needed. 

The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of a rating higher than 30 percent disabling for cervical spine torticollis, degenerative joint and disc disease with myelopathy.  His disability is rated under Diagnostic Code 5237 the general rating formula for diseases and injuries of the spine and Diagnostic Code 5243 evaluating intervertebral disc syndrome.

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.  

Initially, the Board notes that a higher rating is not warranted based on incapacitating episodes for any time period during this appeal.  In this regard, the Veteran has a 30 percent rating for the orthopedic manifestations of cervical spine IVDS, and a separate 20 percent rating for left upper extremity radiculopathy which combines to a 40 percent rating under 38 C.F.R. § 4.125.  At the February 2017 VA examination, the examiner indicated that IVDS of the spine was not found on examination.  However, this finding is inconsistent with the Veteran Benefit Administration's (VBAs) definition that a diagnosis of degenerative disc disease meets the IVDS definition.  See M-21-1, III.iv.4.A.3.a (the definition of IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).  Nonetheless, this error is harmless as the rating criteria requires incapacitating episodes of IVDS having a total duration of at least six weeks during a 12-month period.  Here, the lay and medical evidence does not demonstrate such a total duration of IVDS episodes during any 12 month time period as defined by regulation - requiring bedrest prescribed by a physician and treatment by a physician for IVDS.  Thus, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board also finds against a rating higher than 30 percent disabling for cervical spine torticollis, degenerative joint and disc disease with myelopathy under the general rating formula for diseases and injuries of the spine.  To that end, the evidence of record is devoid of a showing of lay or medical evidence of unfavorable ankylosis of the entire cervical spine to warrant a higher rating.  For definitional purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

During the February 2017 VA examination, the Veteran reported chronic constant pain in his neck.  Examination revealed pain on examination which caused functional loss.  Physical examination revealed forward flexion of the cervical spine limited to 10 degrees.  The Veteran also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation with limitations shown in each plane due to pain.  Significantly, however, the examiner specifically found no evidence of ankylosis of the spine.  While the Veteran showed a severe limitation of spinal motion given the motion reported above, a rating in excess of 30 percent is not warranted because there remains no competent evidence of unfavorable ankylosis of the entire cervical spine.  

The Board also notes that the prior VA examinations and outpatient treatment record during this appeal fail to show ankylosis of the entire cervical spine.  To that end, the February 2011 and March 2013 VA examinations disclosed forward flexion of the cervical spine limited to 40 degrees with pain, and the June 2004 VA examination disclosed forward flexion of the cervical spine limited to 25 degrees.  During the above examinations, the appellant also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation.  There was no mention of ankylosis of the spine during the examinations.  

As the criteria for the next higher evaluation are not met, i.e. unfavorable ankylosis of the entire cervical spine, the Board finds against the claim.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Rather, the February 2017 VA examiner stated that no ankylosis of the spine was noted.  As such, the criteria for a rating higher than 30 percent have not been met.

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  To the extent that the Veteran reports cervical spine pain, the Board finds that the current rating contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, has found no section that provides a basis upon which to assign a higher disability rating for his cervical spine disability. 

With regard to neurologic abnormalities, the Board notes that the Veteran is separately rated for myelopathy of the right major extremity and radiculopathy of the left upper extremity as associated with his torticollis.  No other neurologic manifestations originating from the cervical spine have been identified.  

To the extent that the Veteran was diagnosed with a vitamin D deficiency during the January 2017 VA examination, the VA examiner also opined that it was less likely than not that the Veteran had vitamin D deficiency while he was on active duty because vitamin D deficiency develops over years and not decades.  Although the VA examiner noted that a vitamin D deficiency is well-known to cause increased pain at ligament bone junctions, he did not expressly state that the Veteran's Vitamin D deficiency was caused and/or aggravated by his cervical spine disability.  

Furthermore, while the January 2017 VA examination disclosed cervical spine scarring, no scar has been found to be painful and/or unstable or greater than 39 square centimeters.  At no time during this appeal has the scars been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met, i.e. unfavorable ankylosis of the entire cervical spine.  The Veteran's descriptions of reduced range of motion are credible as reflected by his maximum schedular rating for motion loss.  However, the Veteran does not described fixed motion.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the Veteran's cervical spine is not manifested, or more nearly approximate, unfavorable ankylosis of the entire cervical spine. 

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including cervical spine pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  The Board finds no aspect of this disability not contemplated in the applicable schedular criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial rating higher than 30 percent disabling for cervical spine torticollis, degenerative joint and disc disease with myelopathy is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


